LEONARD LANSBURGH and ROSANNE LANSBURGH, ET AL., 1 Petitioners v. COMMISSIONER OF INTERNAL REVENUE, Respondent Lansburgh v. CommissionerDocket Nos. 26923-82, 26924-82, 26925-82, 26926-82.United States Tax CourtT.C. Memo 1987-164; 1987 Tax Ct. Memo LEXIS 160; 53 T.C.M. (CCH) 454; T.C.M. (RIA) 87164; March 26, 1987; WITHDRAWN May 4, 1987 *160 Samuel C. Ullman and Jane W. McMillan, for the petitioners. Gary F. Walker and Vera E. Gilford, for the respondent.  JACOBSJACOBS, Judge Footnotes1. Cases of the following petitioners are consolidated herewith: Leonard Lansburgh, docket No. 26924-82; Estate of Morris Lansburgh, Deceased, Leonard Lansburgh, Personal Representative, and Estate of Jean Lansburgh, deceased, Leonard Lansburgh and Morris Lansburgh, Jr., Co-Personal Representatives, docket No. 26925-82; and Estate of Morris Lansburgh, Deceased, Leonard Lansburgh, Personal Representative, docket No. 26926-82.↩